Citation Nr: 0018109	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for residuals of left 
knee injury.

4.  Entitlement to service connection for a mid and low back 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from March 1981 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for those issues listed above.  This 
matter was remanded in April 1997 for further development.


FINDINGS OF FACT

1.  The claim for service connection for rhinitis is 
plausible.

2.  The claim for service connection for bronchitis is 
plausible.

3.  The claim for service connection for residuals of a left 
knee injury is plausible.

4.  The claim for service connection for a mid and low back 
disorder is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for rhinitis is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for bronchitis is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for residuals of a left knee injury is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for low back disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


This veteran contends that he is entitled to service 
connection for rhinitis and bronchitis because these 
disabilities had their onset during his period of active 
service.  In well-grounded cases, service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service in the Armed 
Forces.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For a claim to be well-grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence.)  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this case, the veteran has presented well-grounded claims 
with respect to both rhinitis or bronchitis.  Essentially, as 
to his rhinitis claim, although there are no clinical 
findings in service of this disorder, during the September 
1992 VA examination the examiner noted recurrent rhinitis in 
the list of diagnoses and noted complaints by the veteran of 
recurrent nasal congestion since an inservice automobile 
accident.

As to the veteran's service connection for bronchitis, 
included in the service medical records is a December 1986 
clinical finding of bronchitis. In the September 1992 VA 
examination report, the examiner noted a history of 
bronchitis; however, an examination of the respiratory system 
was normal.  A VA medical certificate dated in April 1995 
notes an assessment of sinusitis/bronchitis.

Given the above evidence, the Board finds that the claims for 
service connection for rhinitis and bronchitis are well-
grounded. See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303; Epps, Savage.

The issues of entitlement to service connection for residuals 
of a left knee injury and mid and low back disability were 
remanded in April 1997 for further development that included 
current VA examinations as appropriate and a search for 
complete service medical records.  In particular, the Board 
requested the 1992 separation examination.  It appears that 
no further service medical records are available.  Thus, the 
Board agrees that no further assistance is required with 
respect to a search for complete service medical records.

Clinical records in service disclose complaints of and 
treatment for both left knee and back problems.  Although the 
September 1992 VA examination revealed no disability with 
respect to both the left knee and back, subsequent medical 
records commencing as early as 1993 support ongoing chronic 
pain both in the left knee and the mid to lower back.  
Pursuant to Hampton v. Gober, 10 Vet. App. 481 (1997), a 
claim may be deemed well-grounded in spite of the fact that a 
disability examination contains no medical findings regarding 
such disability where the service medical records are 
indicative of pertinent treatment.  Therefore, under this 
premise, the veteran's service connection claims for left 
knee and back disabilities are well-grounded. See 38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303; Epps, Savage.


ORDER

The claims for service connection for rhinitis, bronchitis, 
the residuals of a left knee injury, and a mid and low back 
disorder are well-grounded.


REMAND

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The Board regrets any delay this remand may cause, but in the 
interest of rendering a just and equitable outcome, these 
matters are remanded for the following directives:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the claimed 
disabilities.  After securing the 
necessary release(s), the RO should 
obtain copies of all records not already 
on file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of all current left knee and mid 
to low back pathology. All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. The claims folder 
should be made available to the examiner 
for review before and during said 
examinations.  The examiner should 
provide opinions as to the likelihood 
that the any current left knee disability 
and mid to low back disorder is the 
consequence of inservice trauma or is 
otherwise related to service. The 
examiner should provide a rationale for 
any opinions and/or conclusions reached.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of the veteran's rhinitis and 
bronchitis, if present. All necessary 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail. The claims folder 
should be made available to the examiner 
for review before and during said 
examinations.  The examiner should 
provide opinions as to the likelihood 
that rhinitis or bronchitis had its onset 
in service or is otherwise related to 
service. The examiner should provide a 
rationale for any opinions and/or 
conclusions reached.

4.  The RO should then review the 
veteran's claim. If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include, but not be limited to, any 
additional pertinent law and regulations 
and a complete discussion of the action 
taken on the veteran's claim.  Applicable 
response time should be allowed.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



